Citation Nr: 0835417	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  01-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from June 1965 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000, decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Procedurally, this case has a somewhat lengthy history.  In 
November 1996, the Board denied entitlement to service 
connection for the cause of the veteran's death.  That 
decision was affirmed by the United States Court of Veteran 
Appeals (now the United States Court of Appeals for Veterans 
Claims ((Court)), in a memorandum decision issued in 
September 1997.  The appellant later sought to reopen the 
claim in December 2000; it was denied in a rating decision 
issued that same month.  

The appellant appealed the RO's decision to the Board.  In 
September 2002, a hearing was held at the RO before the 
undersigned.  After the case was remanded several times, the 
Board decided in an August 2005 decision that new and 
material evidence had not been received to reopen the claim.  
The veteran appealed the Board's decision to the Court.  In 
June 2006, the Court vacated the August 2005 Board decision 
and remanded the matter for readjudication consistent with a 
May 2006 Joint Motion for Remand (Joint Motion).  Pursuant to 
the Joint Motion, the claim was reopened and remanded for 
additional development.  The requested development has since 
been completed and the claim is now ripe for adjudication.




FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran died in February 1994; a death certificate 
listed the cause of death as cardiac arrhythmia due to or as 
a consequence of chronic lung disease, asbestosis.

3.  An autopsy report shows the cause of death to be severe 
respiratory fibrosis and bullous disease with 
bronchopneumonia.

4.  At the time of his death, the veteran was service-
connected for malaria, rated as noncompensably disabling.

5.  Neither sarcoidosis nor asbestosis were manifested during 
service or within one year after the veteran's discharge from 
service, and neither disability is related to military 
service, including in-service herbicide exposure.  


CONCLUSION OF LAW

A service-connected disability did not cause, or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.312 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection; those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the appellant's claim in correspondence sent to the appellant 
in November 2006, March 2007, and July 2007.  These letters 
notified the appellant of the evidence needed to substantiate 
entitlement to service connection for the cause of the 
veteran's death, VA's responsibilities in obtaining 
information to assist her in completing her claim, identified 
the appellant's duties in obtaining information and evidence 
to substantiate her claim, and requested that she send in 
evidence in her possession that would support this claim.  
These letters also provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  The veteran's 
status as a veteran has been substantiated.

The notice in this case was provided after the initial 
adjudication of the claim, but the timing deficiency was 
cured by readjudication of the claims in supplemental 
statements of the case issued after the notice was provided.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has also made reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence associated with the claims file consist of the 
veteran's service medical records, VA medical treatment 
records, a private medical opinion, and a VA medical opinion.  
While the appellant identified additional medical records for 
VA to obtain that were relevant to the claim, including the 
veteran's Social Security Disability file, all efforts obtain 
these records have been unsuccessful--as either the 
facilities no longer have the records; or the providers are 
no longer in practice.  In addition, the Social Security 
Administration has indicated that the veteran's disability 
file was destroyed.   

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA. 

Factual Background & Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular-renal diseases and malignant tumors, if 
manifested to the required degree within a prescribed period 
from the veteran's separation from active duty; or one that 
is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2007).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2007). 

Where a veteran served 90 days or more of continuous, active 
military service and certain chronic diseases, including 
sarcoidosis, become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

If a chronic disease is identified in service and at any time 
thereafter, no matter how remote, service connection will be 
conceded.  38 C.F.R. § 3.303(d) (2007).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In the instant appeal, a certificate of death reports that 
the veteran died in February 1994 as a result of cardiac 
arrhythmia, due to or as a consequence of chronic lung 
disease, asbestosis.  The appellant consented to an autopsy 
and the report is of record.  In brief summary, the autopsy 
report indicates that the veteran's past history was 
significant for severe lung disease, prior neck surgery, 
alcohol use and tobacco use.  Autopsy findings pertinent to 
the respiratory system included severe fibrosis and bullous 
emphysema.  There was no specific finding of asbestosis.

At the time of his death, the veteran was only service-
connected for malaria.  The veteran's service treatment 
records contain no treatment, complaints, or pertinent 
diagnosis related to any chronic cardiovascular or 
respiratory disorders, including asbestosis or sarcoidosis.  
The post-service VA medical records reveal that the veteran 
was diagnosed with sarcoidosis in April 1971.  These records 
show that the veteran reported he was well until December 
1970, when he initially developed symptoms of frequent non-
productive cough associated with gradual onset of shortness 
of breath and dyspnea on exertion.  The notes further reflect 
that in January 1971, the veteran began to run a high fever 
and had weight loss of seven pounds.  An EKG showed normal 
sinus rhythm and normal electrocardiogram.  

In support of the instant claim, the appellant identified 
various medical providers who had treated the veteran prior 
to his demise.  However, numerous efforts on behalf of the RO 
to obtain pertinent medical records were unsuccessful.  
Correspondence was received from a private physician (Dr. N. 
W.) who had cared for the veteran for several years prior to 
his death.  This physician indicated that the veteran had 
severe pulmonary fibrosis secondary to pulmonary sarcoidosis.  
The physician noted further that this resulted in pulmonary 
hypertension with cor pulmonale and arrhythmias and resulted 
in his premature death.  The veteran apparently had acute 
bronchopneumonia terminally, but had been afflicted by severe 
endstage pulmonary fibrosis and cor pulmonale for some time 
prior to his death.  

The appellant contends that the veteran's death was due to 
sarcoidosis, which in turn had been caused by exposure to 
Agent Orange herbicide during service in Vietnam.  The 
appellant also contends, in the alternative, that the 
veteran's death was due to asbestosis also incurred as a 
result of exposure to Agent Orange.  Finally, the appellant 
contended that the veteran's service-connected malaria 
disability, which was diagnosed in 1971, had been 
misdiagnosed and was actually sarcoidosis.  

At a Board hearing in August 1996, the appellant testified 
that the veteran became sick after leaving the military, 
shortly after he began working in a shipyard.  She noted that 
he had been a student for about two years prior to working in 
the shipyards.  The appellant also testified that after the 
veteran was diagnosed with sarcoidosis in 1971, he continued 
to work in the shipyard for an additional 10 years.  Thus, in 
her opinion the veteran could only have incurred asbestosis 
from his time in the shipyard.  The appellant also indicated 
that the veteran had taken an "asbestosis test" prior to 
his death.

At the September 2002, hearing the appellant stated that 
while being treated at VA for his respiratory disorder; 
physicians told the veteran that his disability could be 
related to his exposure to Agent Orange while serving in 
Vietnam.  The appellant also stated that after the veteran 
returned from Vietnam, he was frequently tired, nauseated and 
suffered from headaches and weight loss.  She testified 
further that a private physician told her that the symptoms 
of malaria, for which the veteran was service-connected, 
could be confused with sarcoidosis.

In its remand the Board sought a VA medical opinion as to 
whether it was at least as likely as not that any in-service 
exposure to asbestos caused or contributed substantially or 
materially to the veteran's cause of death; and whether the 
veteran indeed had asbestosis.  In December 2007, a VA 
physician provided the opinion and indicated that she had 
extensively reviewed the case, including the death 
certificate and autopsy report.  The physician stated that 
death certificates were frequently inaccurate indicators of 
cause of death.  In the veteran's case, the cause of death on 
the death certificate was reported as cardiac arrhythmia.  
This, the physician opined, was pure conjecture as the 
veteran arrested at home and therefore it was impossible to 
say whether the initiating death event was respiratory or 
cardiac.  Further, the secondary diagnosis of asbestosis was 
not, in her opinion, based in fact.  In this regard, she 
noted that the veteran had known longstanding sarcoidosis for 
over 20 years and was cared for by a pulmonary (lung) 
specialist.  In addition, and importantly, the veteran was 
never diagnosed with asbestosis in his lifetime or in death 
(per the autopsy report).  Thus, in the examiner's opinion, 
the veteran's death was not caused by or related to asbestos 
exposure or asbestosis.  

As a preliminary matter, the Board has considered whether 
presumptive service connection for a chronic disease is 
warranted.  Sarcoidosis is regarded as a chronic disease 
under 38 C.F.R. § 3.309(a).  Asbestosis is not.  In order for 
the presumption to operate, sarcoidosis must have been shown 
in service or become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
38 C.F.R. §§ 3.303(d), 3.307(a) (3).  The veteran separated 
from service in June 1968 and sarcoidosis was first diagnosed 
in April 1971.  The VA clinical records also show that the 
veteran denied any pertinent symptoms until December 1970.  
There is no other evidence of symptoms prior to that date.  
Thus, as the evidence of record fails to establish any 
clinical manifestations of sarcoidosis within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

The appellant's main argument is that the veteran's death is 
attributable to a chronic lung disorder (asbestosis and/or 
sarcoidosis) which was incurred as a result of exposure to 
Agent Orange herbicide military service.  Inasmuch as the 
veteran's DD 214 reflects service in the Republic of Vietnam, 
it is presumed that he was exposed to an herbicide agent such 
as Agent Orange.  See 38 C.F.R. § 3.307(a) (6) (iii).  
Despite any presumed exposure to an herbicide agent though, 
presumptive service connection under 38 C.F.R. § 3.307(a) (6) 
is still not for application.  This is due to the fact that 
service connection on this basis is only warranted for a 
specific list of diseases set forth under 38 C.F.R. § 
3.309(e), to include chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, type II diabetes mellitus, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Sarcoidosis (an immune system 
disorder characterized by non-caseating granulomas (small 
inflammatory nodules) and asbestosis (a breathing disorder 
caused by inhaling asbestos fibers) are not listed under the 
special herbicide exposure presumption.  38 C.F.R. § 
3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg.  341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
Thus, there is no basis upon which to presume that 
sarcoidosis or asbestosis was incurred in during military 
service from herbicide exposure.  See 3.303, 3.307, and 3.309 
(2007).  

Though presumptive service connection is not warranted based 
on exposure to an herbicide agent, the appellant is not 
precluded from otherwise establishing service connection by 
proof of direct causation.  Stefl v. Nicholson, 21 Vet App 
120 (2007); See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Here, there is no competent evidence that the veteran 
incurred sarcoidosis or asbestosis either from exposure to 
Agent Orange, or that those diseases are related to any other 
disease or injury in military service.  In fact, the Board 
has been unable to find any clinical evidence in the record 
to confirm that the veteran had been diagnosed with 
asbestosis, except as noted on the death certificate.  The 
official autopsy report; the October 2000 correspondence from 
the veteran's treating physician; and the VA examination 
report do not indicate that the veteran suffered from 
asbestosis prior to his death.  While the appellant testified 
that the veteran took a test for asbestosis; she has not 
provided any record of this test and numerous efforts by the 
RO to obtain additional medical records have been 
unsuccessful.  

She has also testified that doctors told the veteran that his 
pulmonary disability could be related to Agent Orange 
exposure.  A lay person's report of medical opinions related 
by medical professionals constitutes medical hearsay and 
would not of itself be competent medical evidence because 
"filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995).  The Robinette Court held that VA has a duty to 
notify an individual of the need to obtain statement from the 
relevant physicians of the opinions they had related.  
Robinette v. Brown, at 80.  VA has obtained all reported VA 
treatment records, but these records do not contain the 
opinion reported by the appellant.  In its August 2005 
decision the Board discussed Robinette.  She should have been 
put on notice as to the need to obtain the reported opinions.  
She has had over three years since the 2005 decision to 
submit the reported opinions.  She has reported that all 
relevant medical evidence had been submitted.

The Board notes that even if it were to accept the findings 
on the death certificate, which lists asbestosis as a major 
contributing factor causing the veteran's death, there still 
is no competent medical evidence in the record to show that 
the asbestosis was caused by exposure to an herbicide agent.  
Notably, the veteran had a lengthy post-service history of 
working in a shipyard.  Research has shown that a high 
prevalence of asbestos-related disease have been noted in 
insulation and shipyard workers.  See Department of Veterans 
Affairs, Veteran's Benefits Administration, Manual M21-1, 
Part 6, Chapter 7, Subchapter IV, § 7.21 b.  The Board has 
afforded greatest probative weight to the autopsy report and 
VA examiner's opinion which do not indicate the veteran 
suffered from asbestosis.  The autopsy report was based on an 
in-depth post-humus clinical examination of the veteran's 
person and his known medical history.  The VA examiner's 
opinion was based upon a review of the veteran's service 
treatment records and his post-service medical records.  It 
was accompanied by a rationale.  Both the autopsy and VA 
examiners' conclusions that the veteran did not have 
asbestosis are supported by the evidentiary record which 
reveals absolutely no prior diagnoses or treatment for 
asbestosis.   

In short, there is nothing in the claims file, other than the 
appellant's contentions, to establish that the veteran had 
sarcoidosis or asbestosis due to in-service exposure to Agent 
Orange herbicide or any other aspect of military service.  
There also is no competent medical evidence in the record to 
suggest that the veteran's service-connected malaria disorder 
directly caused or materially contributed to his death, or 
that the manifestations of malaria in service and shortly 
thereafter, were actually attributable to sarcoidosis.  The 
appellant's contentions as to the veteran's cause of death, 
based upon her own beliefs and her familiarity with the late 
veteran's medical history, are not entitled to any probative 
weight because she is not a medical professional trained in 
addressing medical problems and their etiologies.  The record 
does not show that the appellant has received the requisite 
formal medical training and accreditation necessary to make 
medical diagnoses or present opinions regarding issues of 
medical causation and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Since the chronic respiratory disorders- certified as having 
directly caused the veteran's death- were not shown in 
service (or the presumptive period thereafter), and there is 
an absence of probative medical evidence showing that a 
service-connected disorder or the chronic respiratory 
disorders were caused by any aspect of the veteran's active 
service (including presumed exposure to Agent Orange 
herbicide therein); service connection for the veteran's 
cause of death must be denied.  While the Board is 
sympathetic to the appellant's contentions, the claim must be 
denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


